Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/243,517 filed 01/09/2019 is in response to Applicant’s arguments/remarks and claims amendment filed 08/26/2021. Applicant’s response has been given full consideration. 
Claims 1-6, 8-13, 15-22 are currently pending in this Application and all the claims are under full consideration. This application is in condition for allowance. 
Allowed Claims
Claims 1-6, 8-13, 15-22 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance.
The instant invention is directed towards a lithium ion battery comprising a positive electrode, a negative electrode, a separator; the separator comprising a first transition metal compound capable of catalyzing any gaseous reactants formed in the battery to form a liquid, and at least one of the electrodes comprising a second transition metal compound also capable of catalyzing any gaseous reactants formed in the battery to form a liquid. In a second embodiment the first transition metal compound is included in a liquid electrolyte, and in a third embodiment the at least one of the electrodes comprise the first transition metal compound, the separator comprising a second transition metal compound, and the electrolyte comprise a compound comprising ruthenium that catalyzes gaseous reactants in the battery to form a liquid. 
The closest prior art is considered Chaloner-Gill et al. (U.S. Patent No. 5,580,680) and Kalchauer et al. (U.S. Patent No. 6,069,266). 
Chaloner-Gill discloses an electrochemical cell which is a secondary lithium cell comprising a positive electrode, a negative electrode, a polymeric electrolyte interposed between the anode and cathode, the electrolyte comprises solid polymer matrix including a transition metal compound catalyst for volatile material polymerization to produce oligomers and polymers. Chaloner-Gill, however, does not explicitly discloses a separator comprising a first transition metal compound capable of catalyzing any gaseous reactants formed in the battery to form a liquid, and at least one of the electrodes comprising a second transition metal compound also capable of catalyzing any gaseous reactants formed in the battery to form a liquid. Chaloner-Gill also does not disclose a liquid electrolyte comprising a transition metal compound capable of catalyzing any gaseous reactants formed in the battery to form a liquid. Chaloner-Gill also does not disclose the electrolyte comprise a compound comprising ruthenium catalyzes gaseous reactants in the battery to form a liquid. 
Kalchauer disclose a catalyst for converting chloromethane to form a liquid. Kalchauer, however, does not disclose the claimed lithium ion battery or any of the features of the lithium ion battery as claimed in the instant invention.  
The pertinent reference of the prior art of record fails to teach all the limitations of the claimed invention. Thus, the limitations are not disclosed or rendered obvious by the teaching of the prior art. Further search of the art also failed to produce any new art that anticipates or renders obvious the instant invention. Therefore, claim 1-6, 8-13, 15-22
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722